463 U.S. 1319
104 S. Ct. 5
77 L. Ed. 2d 1421
Francis X. BELLOTTI, Attorney General, Commonwealth  of Massachusettsv.LATINO POLITICAL ACTION COMMITTEE et al.No. A-99.
Aug. 11, 1983.

Justice BRENNAN, Circuit Justice.
The Attorney General of the Commonwealth of Massachusetts has applied to me for a stay pending the filing and consideration by this Court of a petition for a writ of certiorari to review the judgment of the District Court for the District of Massachusetts entered on July 26, 1983.  Latino Political Action Committee, et al. v. City of Boston, et al., 568 F. Supp. 1012.  That judgment found unconstitutional a new electoral districting plan adopted by the Boston City Council and approved by the Mayor of Boston for the election by district of members of the City Council and the School Committee, and enjoined the defendants from conducting preliminary or final elections under the provisions of the plan. On August 2, 1983, the District Court permitted the Attorney General to intervene in this matter and denied his motions to stay the court's judgment pending appeal and for relief from judgment. The Court of Appeals for the First Circuit, on August 5, 1983, also denied the Attorney General's request for a stay, and this application followed.
The general principles that guide my consideration as a Circuit Justice of this application are well-settled:
"Relief from a single Justice is appropriate only in those      extraordinary cases where the applicant is able to rebut the      presumption that the decisions below—both on the merits and      on the proper interim disposition of the case—are correct.      In a case like the present one, this can be accomplished only      if a four-part showing is made.  First, it must be      established that there is a 'reasonable probability' that      four Justices will consider the issue sufficiently      meritorious to grant certiorari or to note probable      jurisdiction.  Second, the applicant must persuade [the      Circuit Justice] that there is a fair prospect that a      majority of the Court will conclude that the decision below      was erroneous.  While related to the first inquiry, this      question may involve somewhat different considerations,      especially in cases presented on direct appeal.  Third, there      must be a demonstration that irreparable harm is likely to      result from the denial of a stay.  And fourth, in a close      case it may be appropriate to 'balance the equities'—to      explore the relative harms to applicant and respondent, as      well as the interests of the public at large."   Rostker v.      Goldberg, 448 U.S. 1306, 1308, 101 S. Ct. 1, 3, 65 L. Ed. 2d 1098 (1980) (BRENNAN, J., in chambers) (citations omitted).


1
After carefully considering the opinions below and the submissions of the applicant and respondent, I have concluded that under the circumstances of this case it is not reasonably probable that four Justices will consider the issues presented by the applicant sufficiently meritorious to grant certiorari;  nor is there, in my judgment, a fair prospect that a majority of the Court will conclude that the decision below was erroneous.  With respect to the third Rostker consideration, I have concluded that the inconvenience and delay imposed by the District Court's requirement that the districting plan be revised before elections can go forward are not so great as to warrant a stay of the judgment of the District Court.


2
Accordingly, the application is denied.